Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 1 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 2 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 3 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 4 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 5 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 6 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 7 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 8 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                           Document     Page 9 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                          Document      Page 10 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                          Document      Page 11 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                          Document      Page 12 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                          Document      Page 13 of 14
Case 19-15935   Doc 180   Filed 01/28/20 Entered 01/28/20 09:50:00   Desc Main
                          Document      Page 14 of 14
